       Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 1 of 24




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                        PHILADELPHIA DIVISION

 JENNIFER SWEDA, BENJAMIN A.
 WIGGINS, ROBERT L. YOUNG, FAITH
 PICKERING, PUSHKAR SOHONI, AND
 REBECCA N. TONER, individually and as
 representatives of a class of participants
 and beneficiaries on behalf of the University
 of Pennsylvania Matching Plan, Basic Plan
 and Supplemental Plan,                             No. 2:16-cv-04329-GEKP

                            Plaintiffs,
 v.

 THE UNIVERSITY OF PENNSYLVANIA,
 INVESTMENT COMMITTEE, AND JACK
 HEUER,

                            Defendants.


                 DECLARATION OF JEROME J. SCHLICHTER

      I am the founder and managing partner of the law firm of Schlichter Bogard &

Denton, LLP, counsel for Plaintiffs in this case. I am familiar with the facts set

forth below and able to testify to them.

      1. I received my Bachelor’s degree in Business Administration from the

University of Illinois in 1969, with honors and was a James Scholar. I received my

Juris Doctorate from the University of California at Los Angeles (UCLA) Law

School in 1972, where I was an Associate Editor of UCLA Law Review. I am

licensed to practice law in the states of Illinois, Missouri, and California and am

admitted to practice before the Supreme Court of the United States, the Third,
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 2 of 24




Fifth, Seventh, Eighth and Ninth Circuit Courts of Appeals and numerous U.S.

District Courts. I have also been an Adjunct Professor teaching trial practice at

Washington University School of Law, and repeatedly selected by my peers for the

list of The Best Lawyers in America.

    2. Through over 40 years of practice, I have handled, on behalf of plaintiffs,

substantial personal injury, civil rights class actions, mass torts and class action

fiduciary breach litigation under the Employee Retirement Income Security Act

(ERISA), on behalf of participants in large 401(k) plans. In 2007, I was ranked

number 3 in a list of the 100 most influential people nationally in the 401(k)

industry in the industry publication 401(k) Wire. I have also been named on the list

numerous times in subsequent years. I have also spoken on ERISA litigation breach

of fiduciary duty claims at national ERISA seminars as well as other national bar

seminars.

    3. Beginning in 2005, my firm and I began thoroughly investigating industry

practices in large 401(k) plans, and identifying potential claims on behalf of

employees and retirees who rely on such plans for their retirement security.

    4. After more than a year and a half of investigation of the industry, in

September 2006, my firm began pursuing class actions on behalf of 401(k)

employees’ and retirees’ alleging breaches of fiduciary duties under ERISA based on

excessive fees, conflicts of interests and prohibited transactions. At the time these

cases were filed, no such cases had not been pursued either by other private lawyers




                                           2
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 3 of 24




or the United States Department of Labor, which is responsible for enforcing

ERISA.

    5. After close to a decade of handling excessive 401(k) fee cases, my firm and I

began investigating similar claims for excessive fees and imprudent investments

involving large 403(b) plans sponsored by private universities. This investigation

was extensive, lasting well over one year prior to the filing of a 403(b) university

plan lawsuit. My firm and I thoroughly researched legal and factual issues

concerning 403(b) plans in general, as well as conducted specific analyses pertaining

to each 403(b) plan under investigation. We also were assisted by experienced

industry professionals knowledgeable of prudent fiduciary practices regarding

403(b) plans, the market rate for 403(b) plan services, and other issues pertaining to

the administration of 403(b) plans.

    6. Beginning in August 2016, after more than one year of diligently

investigating potential fiduciary breach claims involving 403(b) plans, my firm

expanded its national ERISA practice by filing excessive 403(b) fee cases against

private universities. These lawsuits alleged fiduciary breaches in 403(b) plans

similar to the 401(k) excessive fee cases being handled by my firm. This lawsuit was

one of a number of lawsuits that were filed in 2016 alleging breaches of fiduciary

duty and prohibited transactions concerning excessive fees charged to 403(b) plan

participants and imprudent investments included in their plans.




                                           3
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 4 of 24




    7.   No law firm had ever brought an excessive 401(k) or 403(b) case before my

firm did, and no other law firm has brought the number of cases our firm has

brought or committed the resources my firm has committed to them.

    8. Since 2006, my firm has filed over 30 ERISA class actions alleging excessive

fees in large 401(k) and 403(b) plans. These cases have been filed in judicial

districts throughout the United States, including districts within the First, Second,

Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, and Eleventh Circuits.

    9. In each of the above cases in which the issue of class counsel was decided,

the court appointed my firm as class counsel—a total of 34 cases, including the

following: Munro v. University of Southern California, No. 16-6191, 2019 WL

7842551 (C.D. Cal. Dec. 20, 2019); Vellali v. Yale Univ., 333 F.R.D. 10 (D. Conn.

2019); Kelly v. Johns Hopkins Univ., No. 16-2835, Doc. 87 (D. Md. Aug. 16, 2019);

Bell v. Pension Cmte. of ATH Holding Co., No. 15-2062, Doc. 347 (S.D.Ind. Jan. 24,

2019); Cunningham v. Cornell Univ., No. 16-6525, 2019 WL 275827 (S.D.N.Y. Jan.

22, 2019); Cassell v. Vanderbilt Univ., No. 16-2086, 2018 WL 5264640 (M.D.Tenn.

Oct. 23, 2018); Cates v. Trustees of Columbia Univ., No. 16-6524, Doc. 218 (S.D.N.Y.

Nov. 15, 2018); Henderson v. Emory Univ., No. 16-2920, 2018 WL 6332343 (N.D.Ga.

Sept. 13, 2018); Tracey v. MIT, No. 16-11620, 2018 WL 5114167 (D.Mass. Oct. 19,

2018); Ramsey v. Philips North America, No. 18-1099, Doc. 19 (S.D. Ill. June 12,

2018); Sacerdote v. New York University, No. 16-6284, 2018 2018 WL 840364, *4

(S.D.N.Y. Feb. 13, 2018); Clark v. Duke Univ., No. 16-1044, 2018 WL 1801946

(M.D.N.C. Apr. 13, 2018); Ramos v. Banner Health, No. 15-2556, Doc. 296 (D.Colo.



                                          4
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 5 of 24




Mar. 23, 2018); Troudt v. Oracle Corp., No. 16-175, 2018 WL 637462 (D.Colo. Jan.

30, 2018); Pledger v. Reliance Trust, No. 15-4444, Doc. 101 (N.D.Ga. Nov. 7, 2017);

Marshall v. Northrop Grumman Corp., No. 16-6794, Doc. 130 (C.D.Cal. Nov. 3,

2017); Sims v. BB&T Corp., No. 15-732, 2017 WL 3730552 (M.D.N.C. Aug. 28,

2017); Gordan v. Massachusetts Mutual Life Insurance Co., No. 13-30184, Doc. 112

(D.Mass. June 22, 2016); Kruger v. Novant Health, No. 14-208, Doc. 53 (M.D.N.C.

May 17, 2016); Krueger v. Ameriprise Financial, Inc., 304. F.R.D. 559 (D.Minn.

2014); Abbott v. Lockheed Martin Corp., 286 F.R.D. 388 (S.D.Ill. 2012), and Abbott,

No. 06-701, Doc. 403 (S.D.Ill. Aug. 1, 2014); Beesley v. Int’l Paper Co., No. 06-703,

Doc. 240 (S.D.Ill. Sept. 30, 2008), and Doc. 543 (S.D.Ill. Oct. 10, 2013); Nolte v.

Cigna Corp., No. 07-2046, 2013 WL 3586645 (C.D.Ill. July 3, 2013); Spano v. Boeing

Co., 294 F.R.D. 114 (S.D.Ill. 2013); George v. Kraft Foods Global Inc., No. 08-3799,

2012 U.S.Dist.LEXIS 26536 (N.D.Ill. Feb. 29, 2012)(George II); In re Northrop

Grumman Corp. ERISA Litig., No. 06-6213, 2011 WL 3205264 (C.D.Cal. Mar. 29,

2011); Will v. General Dynamics Corp., No. 06-698, 2010 U.S.Dist.LEXIS 95630

(S.D.Ill. Nov. 22, 2010); Martin v. Caterpillar Inc., No. 07-1009, Doc. 173 (C.D.Ill.

April 21, 2010); Tibble v. Edison Int’l, No. 07-5359, 2009 WL 6764541 (C.D.Cal.

June 30, 2009); George v. Kraft Foods Global Inc., 251 F.R.D. 338 (N.D.Ill.

2008)(George I); Taylor v. United Tech. Corp., No. 06-1494, 2008 U.S.Dist.LEXIS

43655 (D.Conn. June 3, 2008); Kanawi v. Bechtel Corp., 254 F.R.D. 102 (N.D.Cal.

2008); Tussey v. ABB Inc., No. 06-4305, 2007 WL 4289694 (W.D.Mo. Dec. 3, 2007);




                                            5
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 6 of 24




Loomis v. Exelon Corp., No. 06-4900, 2007 WL 2060799 (N.D.Ill. June 26, 2007);

Will v. General Dynamics Corp., No. 06-698, Doc. 243 (S.D. Ill. Aug. 9, 2010).

    10. As of this time, very few law firms nationally have brought similar cases,

and no other law firm has brought as many cases, or devoted the level of resources

to pursuing similar cases. Schlichter Bogard & Denton litigated the first full trial of

a 401(k) excessive fee case, resulting in a judgment of $36.9 million for the plaintiffs

that was affirmed in part by the Eighth Circuit. Tussey v. ABB, Inc., No. 06-4305,

2012 U.S.Dist.LEXIS 45240 (W.D. Mo. Mar. 31, 2012), aff’d in part, rev’d in part,

746 F.3d 327 (8th Cir. 2014). As the court noted in Tussey, “[i]t is well established

that complex ERISA litigation involves a national standard and specialized

expertise. Plaintiffs’ attorneys are clearly experts in ERISA litigation.” Tussey v.

ABB, Inc., No. 06-4305, 2012 U.S.Dist.LEXIS 157428, 9–10 (W.D. Mo. Nov. 2,

2012)(citations omitted).

    11. These cases require an up-front commitment of tremendous time and

resources. For example, in Tussey, my firm advanced over $2 million in out-of-

pocket costs, mostly expert witness fees, and carried those costs for roughly a

decade prior to reimbursement.

    12. Schlichter Bogard & Denton has obtained monetary settlements on behalf of

401(k) and 403(b) plan participants in numerous cases, as well as substantial and

valuable affirmative relief. Some of these settlements include: Tracey v.

Massachusetts Institute of Technology, No. 16-11620 (D. Mass.); Kelly v. Johns

Hopkins University, No. 16-2835 (D. Md.); Abbott v. Lockheed Martin Corp., No. 06-



                                           6
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 7 of 24




701 (S.D. Ill.); Spano v. Boeing Co., No. 06-743 (S.D. Ill.); Gordan v. Mass. Mutual

Life Insurance Co., No. 13-30184 (D. Mass.); Kruger v. Novant Health, Inc., No. 14-

208 (M.D.N.C); Krueger v. Ameriprise Financial, Inc., No. 11-2781 (D. Minn.);

Kanawi. v. Bechtel Corp., No. 06-5566 (N.D. Cal.); Beesley v. Int’l Paper Co., No. 06-

703 (S.D. Ill.); Will v. General Dynamics Corp., No. 06-698 (S.D. Ill.); Nolte v. Cigna

Corp., No. 07-2046 (C.D. Ill); George v. Kraft Foods Global, Inc., Nos. 07-1713 & 08-

3799 (N.D. Ill.); and Martin v. Caterpillar, Inc., No. 07-1009 (C.D. Ill.). No other

firm can match Schlichter Bogard & Denton’s track record of success in ERISA

excessive fee litigation.

    13. In many of these cases, settlements were reached only after years of

litigation after Schlichter Bogard & Denton conducted extensive discovery, defeated

motions to dismiss and for summary judgment, obtained class certification, and, in

some, handled one or more interlocutory appeals. In Spano v. Boeing Co., No. 06-

743 (S.D.Ill.), filed September 28, 2006, a provisional settlement was reached on the

day that trial was scheduled to commence, August 26, 2015, after nine years of

litigation, including an interlocutory appeal to the Seventh Circuit, 633 F.3d 574.

Similarly, in Abbott v. Lockheed Martin Corp., No. 06-701 (S.D.Ill.), filed September

11, 2006, the parties reached a settlement on December 14, 2014, the day before

trial, after over eight years of litigation and two interlocutory class certification

appeals, including Schlichter Bogard & Denton successfully obtaining reversal of a

denial of class certification, 725 F.3d 803 (7th Cir. 2013), and a petition for writ of

certiorari that the firm successfully opposed.



                                            7
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 8 of 24




    14. Several cases that Schlichter Bogard & Denton filed in 2006 or 2007 were

litigated for a decade or longer, and the firm devoted all necessary resources to

prosecuting the claims until their conclusion.

    15. In In re Northrop Grumman Corp. ERISA Litig., No. 06-6213 (C.D. Cal.),

which was filed in 2006, Schlichter Bogard & Denton successfully pursued an

interlocutory appeal of denial of class certification, and obtained class certification

on remand from the Ninth Circuit. Grabek v. Northrop Grumman Corp., 346 Fed.

Appx. 151, 153 (9th Cir. 2009); In re Northrop Grumman Corp. ERISA Litig., No.

06-6213, Doc. 421, 2011 U.S.Dist.LEXIS 94451 (C.D. Cal. Mar. 29, 2011). After trial

commenced in March 2017, the parties agreed to a settlement including $16.75

million in monetary relief, which the Court has approved. Doc. 772 at 2:24–3:7, 4:1–

7 [ECF pages]; Doc. 804.

    16. In Tibble v. Edison Int’l, No. 07-5359 (C.D. Cal.), after partial summary

judgment for the defendants and a partial judgment for the plaintiffs at trial, the

parties cross-appealed to the Ninth Circuit, which affirmed the district court in all

respects, 729 F.3d 1110 (9th Cir. 2013). Schlichter Bogard & Denton successfully

petitioned the Supreme Court for a writ of certiorari on the issue of whether

ERISA’s six-year statute of limitations bars a claim that the fiduciary breached its

ongoing duty to remove imprudent investments more than six years after the funds

were first included in the Plan. This was the first 401(k) excessive fee case the

Supreme Court ever took. Numerous amici supported the plaintiffs, including the

United States Solicitor General, AARP, and the Pension Rights Center. The



                                            8
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 9 of 24




Supreme Court ruled in favor of plaintiffs unanimously 9–0, and remanded for

further proceedings. Tibble v. Edison Int’l, 135 S. Ct. 1823, 1829 (2015). On

December 16, 2016, the Ninth Circuit, sitting en banc, vacated the district court’s

statute of limitations ruling as to funds added to the Plan before 2001 and

remanded for trial. Tibble v. Edison Int’l, 843 F.3d 1187 (9th Cir. 2016). On August

16, 2017, the district court entered a second judgment for the plaintiffs. Tibble v.

Edison Int'l, No. 07-5359, 2017 U.S. Dist. LEXIS 130806 (C.D. Cal. Aug. 16, 2017).

    17. In Tussey v. ABB, Inc., No. 06-4305, following the month long trial in 2010

and the district court’s judgment, 2012 U.S.Dist.LEXIS 45240 (W.D. Mo. Mar. 31,

2012), the Eighth Circuit affirmed in part, reversed in part, and remanded for

further proceedings on one of the plaintiff’s claims, 746 F.3d 327 (8th Cir. 2014). On

March 9, 2017, the plaintiffs prevailed on a second appeal to the Eighth Circuit,

which affirmed the district court’s finding that the fiduciary breached its duties and

remanded for the district court to determine an award of damages. Tussey v. ABB,

Inc., 850 F.3d 951 (8th Cir. 2017). The action was finally resolved in 2019 after

roughly 12 years of litigation.

    18. In short, Schlichter Bogard & Denton has demonstrated its commitment to

devoting all necessary resources to pursuing ERISA fiduciary breach claims on

behalf of defined contribution plan participants and will do the same if appointed

class counsel in this case.

    19. Based on handling numerous ERISA excessive fee class actions, Schlichter

Bogard & Denton has extensive experience handling the complex nuances present



                                           9
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 10 of 24




in all phases of these claims, including the pleading stage, discovery, class

certification, dispositive motions, trial, and appeals.

    20. Prior to filing this action, the firm conducted an extensive investigation into

potential claims on behalf of the participants in the University of Pennsylvania

Matching Plan. Schlichter Bogard and Denton obtained documents from public

sources, such as Forms 5500 and communications to Plan participants. The firm

thoroughly analyzed factual issues pertaining to the participants’ potential claims,

including a review of the Plan’s investment options, performance analysis,

calculations of fees paid to service providers, comparisons of the Plan’s fees to

market rates for the same services, comparison of the Plan’s fees and investments

to other large 401(k) plans, and determining estimates of losses to the Plan.

    21. Schlichter Bogard and Denton also extensively researched anticipated

litigation issues and the status of evolving issues in ERISA and class action law in

the Third Circuit and nationally.

    22. The firm’s expertise in successfully handling similar cases has been noted

by numerous federal judges. On November 3, 2016, Judge Michael Ponsor of the

United States District Court for the District of Massachusetts found that by

securing a $30.9 million settlement, Schlichter Bogard & Denton had achieved an

“outstanding result for the class,” and “demonstrated extraordinary resourcefulness,

skill, efficiency and determination.” Gordan v. Mass Mutual Life Ins., Co., No. 14-

30184, Doc. 144 at 5 (D. Mass. Nov. 3, 2016).




                                           10
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 11 of 24




    23. In Beesley v. International Paper, a similar ERISA excessive fee case that

resulted in a settlement of $30 million plus substantial affirmative relief following

seven years of litigation, Judge David Herndon observed: “Litigating this case

against formidable defendants and their sophisticated attorneys required Class

Counsel to demonstrate extraordinary skill and determination. Schlichter Bogard &

Denton and lead attorney Jerome Schlichter’s diligence and perseverance, while

risking vast amounts of time and money, reflect the finest attributes of a private

attorney general.” Beesley v. Int’l Paper Co., No. 06-703-DRH, 2014 U.S.Dist.LEXIS

12037, 8 (S.D. Ill. Jan. 31, 2014).

    24. In Will v. General Dynamics, another ERISA excessive fee case that settled

for $16.5 million plus significant affirmative relief after four years of litigation, U.S.

District Judge Patrick Murphy found that litigating the case and achieving a

successful result for the class “required Class Counsel to be of the highest caliber

and committed to the interests of the participants and beneficiaries of the General

Dynamics 401(k) Plans.” Will v. General Dynamics Corp., No. 06-698-GPM, 2010

U.S.Dist.LEXIS 123349, at 9 (S.D. Ill. Nov. 22, 2010).

    25. In connection with approving a settlement reached after six plus years of

litigation that included a monetary recovery of $35 million and “powerful

affirmative relief” in the form of “market-priced recordkeeping services, state-of-the-

art fee and expense disclosures to participants; and other steps to control

investment expenses,” U.S. District Judge Harold Baker stated that Schlichter

Bogard & Denton is the “preeminent firm in 401(k) fee litigation” and has



                                           11
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 12 of 24




“persevered in the face of the enormous risks of representing employees and retirees

in this area.” Nolte v. Cigna Corp., No. 07-2046, Doc. 413 at 1, 5 (C.D.Ill. Oct. 15,

2013).

    26. In Abbott v. Lockheed Martin Corp., which resulted, after eight plus years of

litigation, in a settlement that included $62 million in monetary relief as well as

substantial affirmative relief, Chief Judge Michael J. Reagan observed that “Mr.

Schlichter and the firm of Schlichter Bogard & Denton have demonstrated its well-

earned reputation as a pioneer and the leader in the field” of 401(k) plan excessive

fee litigation. Abbott v. Lockheed Martin Corp., No. 06-701, 2015 U.S.Dist.LEXIS

93206, 4–5 (S.D. Ill. July 17, 2015).

    27. In awarding attorney fees after the month-long trial in Tussey v. ABB, Inc.,

supra, Judge Nanette Laughrey found that “Plaintiffs’ attorneys are clearly experts

in ERISA litigation.” 2012 U.S.Dist.LEXIS 157428 at 10. On remand from the

Eighth Circuit, Judge Laughrey further found that as a result of Plaintiffs’ counsel

pursuing the case, the litigation had “clarified ERISA standards in the context of

investment fees” and “educated plan administrators, the Department of Labor, the

courts and retirement plan participants about the importance of monitoring

recordkeeping fees and separating a fiduciary’s corporate interest from its fiduciary

obligations. Tussey v. ABB, Inc., No. 06-4305, 2015 U.S.Dist.LEXIS 164818, 7–8

(W.D.Mo. Dec. 9, 2015).

    28. In approving a settlement including $32 million plus significant affirmative

relief, Chief Judge William Osteen in Kruger v. Novant Health, Inc., No. 14-208,



                                           12
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 13 of 24




Doc. 61, at 7–8 (M.D.N.C. Sept. 29, 2016) found that “Class Counsel’s efforts have

not only resulted in a significant monetary award to the class but have also brought

improvement to the manner in which the Plans are operated and managed which

will result in participants and retirees receiving significant savings[.]”

    29. In addition to ERISA class actions, I and my firm have handled many other

class action cases. Examples of other class actions I have successfully handled

include: Brown v. Terminal Railroad Association, a race discrimination case in the

Southern District of Illinois on behalf of all African-American and Hispanic

employees at a railroad; Mister v. Illinois Central Gulf Railroad, 832 F.2d 1427 (7th

Cir. 1987), a failure-to-hire class action brought on behalf of hundreds of African-

American applicants from East St. Louis, Illinois at a major railroad which was

tried to conclusion and successfully appealed to the Seventh Circuit Court of

Appeals and finally concluded with more than $10 million for the class after 12-and-

a-half years of litigation; Wilfong v. Rent-A-Center, No. 00-680-DRH (S.D. Ill. 2002),

a nationwide gender discrimination in employment case on behalf of women, which

was successfully settled for $47 million and substantial affirmative relief to the

class of thousands, after defeating the defendant’s attempt to conduct a reverse

auction.

    30. My work in plaintiffs’ employment discrimination class action cases has

been noted by federal judges. U.S. District Judge James Foreman, in the Mister

case, supra, speaking of my efforts, stated:




                                           13
    Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 14 of 24




         This Court is unaware of any comparable achievement of public good
         by a private lawyer in the face of such obstacles and enormous demand
         of resources and finance.

Order on Attorney’s Fees, Mister v. Illinois Central Gulf R.R., No. 81-3006 (S.D. Ill.

1993).

    31. District Judge David R. Herndon wrote, regarding my and the firm’s

handling of the Wilfong class action, supra:

         Class counsel has appeared in this court and has been known to this
         Court for approximately 20 years. This Court finds that Mr.
         Schlichter’s experience, reputation and ability are of the highest
         caliber. Mr. Schlichter is known well to the District Court Judge and
         this Court agrees with Judge Foreman’s review of Mr. Schlichter’s
         experience, reputation and ability.

Order on Attorney’s Fees, Wilfong v. Rent-A-Center, No. 0068-DRH (S.D. Ill. 2002).

Judge Herndon also noted in Wilfong that I “performed the role of a ‘private

attorney general’ contemplated under the common fund doctrine, a role viewed with

great favor in this Court” and described my action as “an example of advocacy at its

highest and noblest purpose.” Id.

    32. In the decades of my private practice, I have never been reprimanded,

sanctioned, or otherwise disciplined with respect to any aspect of the practice of law.

    33. Attached hereto as Exhibit A is a true and correct copy of Schlichter Bogard

and Denton, LLP’s firm resume.

         I declare, under penalty of perjury, that the foregoing is true and correct to

the best of my knowledge and that this declaration was executed this 15th day of

September 2020, in St. Louis, Missouri.

                                          /s/ Jerome J. Schlichter
                                          Jerome J. Schlichter

                                            14
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 15 of 24



        SCHLICHTER BOGARD & DENTON
               SELECTED ATTORNEYS BIOGRAPHY
Schlichter Bogard & Denton is a plaintiffs’ law firm which represents individuals in
personal injury actions, class actions and complex litigation involving pension
claims, breaches of fiduciary duties, product liability, and pharmaceutical products.
The following is biographical information on selected attorneys in the firm.


JEROME J. SCHLICHTER

Jerome J. Schlichter received his Bachelor’s degree in Business Administration
from the University of Illinois in 1969, with honors and was a James Scholar. Mr.
Schlichter received his Juris Doctorate from the University of California at Los
Angeles Law School in 1972, where he was an Associate Editor of UCLA Law
Review. Mr. Schlichter is a member of the bar of California, Illinois, and Missouri,
and is admitted to practice before the Supreme Court of the United States and
numerous federal courts. He has also been an Adjunct Professor teaching a trial
class at Washington University Law School.

During his career, Mr. Schlichter has handled on behalf of plaintiffs many
substantial personal injury cases, consumer cases, toxic tort cases, and numerous
complex, multi-plaintiff cases including mass tort cases and numerous ERISA
breach of fiduciary national class actions. He has also held offices in national
plaintiffs’ lawyer groups. For each year since 2007, he has been listed among the
100 most influential persons nationally in the 401(k) industry in the industry
publication 401(k) Wire; he was listed as 3rd most influential in 2007, and 4th most
influential in 2015.

Mr. Schlichter is lead attorney on numerous national class action cases involving
claims on behalf of employees and retirees of excessive fees and fiduciary breaches
in large 401(k) plans. He and the firm are widely acknowledged to have pioneered
the area of 401(k) excessive fee litigation and have obtained settlements in ten of
those cases. In the case of Martin v. Caterpillar a settlement was obtained for the
sum of $16,500,000 plus significant changes in the 401(k) plan. In Will v. General
Dynamics, a settlement has been reached in the sum of $15.15 million plus
additional non-monetary relief. In Kanawi v. Bechtel, the settlement obtained
included $18.5 million as well as additional affirmative relief. In Beesley v.
International Paper, a settlement was reached for the sum of $30 Million, as well as
significant affirmative relief. In George v. Kraft Foods, a settlement was reached for
$9.5 Million plus non-monetary relief. In Nolte v. Cigna, a settlement was reached
for $35 Million plus significant changes in the plan to benefit participants. In

                                          1


                                                                                       Exhibit A
       Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 16 of 24


Krueger v. Ameriprise, a settlement was reached for $27.5 Million, and substantial
additional changes to the plan. Abbott v. Lockheed Martin produced a settlement of
$62 million, the largest sum recovered in a 401k excessive fee case in history, plus
significant non-monetary relief. Spano v. Boeing Co., resulted in a $57 million
settlement on behalf of participants in Boeing’s 401(k) plan, including significant
non-monetary relief. Kruger v. Novant Health, Inc., a $32 million settlement was
reached on behalf of 401(k) plan participants, together with substantial affirmative
non-monetary relief. Gordan v. Mass Mutual Life Inss., Co., a settlement was
reached for $30.9 Million with plus additional non-monetary relief.

Mr. Schlichter was the lead attorney for plaintiffs in Tussey v. ABB, Inc., the first
full trial for excessive fees in a 401(k) plan, which resulted in a multi-million dollar
judgment for participants in ABB’s 401(k) Plan, plus substantial reform to the 401k
plan.

Mr. Schlichter is also lead attorney in Tibble v. Edison, in which he and his firm
represent participants in the 401(k) plan of Edison International. In that case, the
U.S. Solicitor General, AARP and other organizations supported his firm’s position
that the case was one of critical importance to all 401(k) participants. In May of
2015, the Supreme Court ruled, unanimously, in favor of the participants in the
plan.

Examples of other class cases handled by Mr. Schlichter include: Brown v.
Terminal Railroad Association, a discrimination case on behalf of African American
and Hispanic workers, which was certified as a class, and concluded with a multi-
million dollar settlement after more than 5 years of litigation; Mister v. Illinois
Central Gulf Railroad, 832 F.2d 1427 (7th Cir. 1987), a failure-to-hire suit brought
on behalf of hundreds of African-Americans applicants, which was certified, tried
and successfully appealed to conclusion and finally settled for more than $10 million
after 12 ½ years of litigation, and Wilfong v. Rent-A-Center, No. 00-680-DRH (S.D.
Ill. 2002), a nationwide gender discrimination case on behalf of women employees
and applicants, which was successfully settled for $47 million and other relief to the
class, after defeating the defendant’s attempt to conduct a reverse auction.

Mr. Schlichter has been praised by numerous Federal Judges, retirement plan
groups and national experts for his firm’s work.

   x   The AARP Foundation commented that Mr. Schlichter’s work in the Bechtel
       401(k) fee case was “… truly extraordinary.”
   x   In Beesley v. International Paper, an ERISA excessive fee case, U.S. District
       Judge David Herndon observed: “Litigating this case against formidable
       defendants and their sophisticated attorneys required Class Counsel to
       demonstrate extraordinary skill and determination. Schlichter, Bogard &
       Denton and lead attorney Jerome Schlichter’s diligence and perseverance,

                                           2


                                                                                       Exhibit A
    Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 17 of 24


    while risking vast amounts of time and money, reflect the finest attributes of
    a private attorney general.” Beesley v. Int’l Paper Co., No. 06-703-DRH, 2014
    U.S. Dist. LEXIS 12037, 8 (S.D. Ill. Jan. 31, 2014).
x   In Will v. General Dynamics, another ERISA excessive fee case, U.S. District
    Judge Patrick Murphy found that litigating the case and achieving a
    successful result for the class “required Class Counsel to be of the highest
    caliber and committed to the interests of the participants and beneficiaries of
    the General Dynamics 401(k) Plans.” Will v. General Dynamics Corp., No. 06-
    698-GPM, 2010 U.S. Dist. LEXIS 123349, 9 (S.D. Ill. Nov. 22, 2010).
x   U.S. District Judge Harold Baker, in Nolte v. Cigna, stated that Schlichter,
    Bogard & Denton is the “preeminent firm in 401(k) fee litigation” and has
    “persevered in the face of the enormous risks of representing employees and
    retirees in this area.” Nolte v. Cigna Corp., Case No. 07-2046, Doc. 413 at 5
    (C.D.Ill. Oct. 15, 2013).
x   Chief U.S. District Judge Michael J. Reagan observed that “Mr. Schlichter
    and the firm of Schlichter, Bogard & Denton have demonstrated its well-
    earned reputation as a pioneer and the leader in the field” of 401(k) plan
    excessive fee litigation. He added: “Schlichter, Bogard & Denton’s work
    embodies the finest attributes of a private attorney general, risking
    significant resources for the good of those saving for their retirement.” Abbott
    v. Lockheed Martin Corp., No. 06-701, 2015 U.S. Dist. LEXIS 93206, at 4–5
    (S.D. Ill. July 17, 2015). Similar remarks were given by U S. District Judge
    Nancy J. Rosenstengel in Spano v. Boeing Co. noting that for over nine years,
    Jerome Schlichter and Schlichter, Bogard & Denton have “zealously
    represented American workers and retirees seeking to improve their retirement
    plan”. Spano v. Boeing Co., Case No. 06-743, Doc. 587 at 2 (S.D.Ill. Mar. 31,
    2015).
x   In Tussey v. ABB, Inc., U.S. District Judge Nanette K. Laughrey emphasized
    he significant contribution Schlichter, Bogard & Denton has made to ERISA
    litigation, including educating the Department of Labor and courts about the
    importance of monitoring fees in 401(k) plans.

          Of special importance is the significant, national contribution
          made by the Plaintiffs whose litigation clarified ERISA
          standards in the context of investment fees. The litigation
          educated plan administrators, the Department of Labor, the
          courts and retirement plan participants about the importance of
          monitoring recordkeeping fees and separating a fiduciary’s
          corporate interest from its fiduciary obligations.

    Tussey v. ABB, Inc., 2015 U.S.Dist.LEXIS 164818 at 7–8 (W.D.Mo. Dec. 9,
    2015).
x   In Gordan v. Mass Mutual Life Ins., Co., U.S. District Judge Michael Ponsor
    found that by securing a $30.9 million settlement, Schlichter, Bogard &
    Denton had achieved an “outstanding result for the class,” and “demonstrated


                                        3


                                                                                  Exhibit A
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 18 of 24


      extraordinary resourcefulness, skill, efficiency and determination.” Gordan v.
      Mass Mutual Life Ins., Co., No. 14-30184, Doc. 144 at 5 (D. Mass. November 3, 2016).

Widely cited ERISA experts have expressed their opinions that the 401(k) fee cases
brought by Mr. Schlichter directly contributed to the development of the U.S.
Department of Labor’s regulatory initiatives to improve fee transparency. In total,
Schlichter and his firm have been named Class Counsel in fifteen national class
actions alleging fiduciary breaches and prohibited transactions involving the 401(k)
plans of large companies.

Mr. Schlichter has also spoken on Employee Retirement Income Security Act
(“ERISA”) litigation breach of fiduciary duty claims at national ERISA seminars as
well as other national bar seminars. Mr. Schlichter has been widely featured and
quoted in articles concerning 401(k) fees, appearing in such national publications as
the New York Times, Wall Street Journal, USA Today, Bloomberg, Business Week,
Reuters, Forbes, Consumer Reports, and the Los Angeles Times.

Mr. Schlichter has been called a “pioneer” in litigation involving excessive fee
claims under ERISA by the New York Times (October 16, 2014); “A Lone Ranger of
the 401(k)’s” by the New York Times (March 29, 2104); “Public Enemy No. 1 for
401(k) Profiteers” by Investment News (January 26, 2014); “Who Needs Fee
Disclosure When You Have Jerry Schlichter” in Fiduciary News (April 7, 2015); “His
Impact has been humongous” in reducing 401(k) fees in Reuters (November 5,
2013).

ROGER C. DENTON

Roger C. Denton earned his Bachelor of Art degree from Culver Stockton College in
1978, and his Juris Doctorate from Saint Louis University School of Law in 1982,
where he graduated summa cum laude and Order of Woolsack. He is a member of
the bar of Illinois, Missouri and Wisconsin, and is admitted to practice before the
United States Supreme Court. Mr. Denton is also admitted to the United States
District Courts for the Southern, Central and Northern Districts of Illinois, the
Eastern and Western Districts of Wisconsin, and the Eastern and Western Districts
of Missouri.

Mr. Denton has spent his career representing seriously injured individuals and in
mass tort claims for work related injuries, and injuries resulting from the use of
dangerous products and defective pharmaceutical drugs. He has litigated cases in
more than a dozen states, both in state and federal courts, and has a national
reputation in the field of FELA litigation with substantial verdicts in multiple
jurisdictions. In addition to handling his individual cases and medical monitoring
class actions, Mr. Denton is currently serves as co-lead counsel in multiple national
multi district litigation cases, including In re: Pradaxa Products Liability Litigation,

                                            4


                                                                                             Exhibit A
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 19 of 24


Liaison Counsel in In re Yasmin® and Yaz ® (Drospirenone) Marketing, Sales
Practices and Products Liability Litigation, lead counsel in In re NuvaRing®
Products Liability Litigation. In addition, he has served on national steering
committees in In re Gadolinium-Based Contrast Agents Product Liability Litigation
and In re E.I. Du Pont De Nemours and Company C-8 Personal Injury
Litigation. Mr. Denton has spoken at national seminars and published articles on
mass torts and complex litigation.

NELSON G. WOLFF

Mr. Wolff is a partner in the firm and received his Bachelor of Arts degree in
Biology from Emory University in 1988 and his Juris Doctorate from the University
of Missouri in 1992. He was a member of the Missouri Law Review and a two-time
winner of the National Moot Court Prize for Appellate Advocacy.

He is a member of the bar of Missouri, Illinois, and Arkansas. Mr. Wolff is
admitted to practice before the United States Supreme Court, the United States
Court of Appeals for the Fifth, Seventh, Eighth, and Tenth Circuits, in the United
States District Courts for the Central, Southern, and Northern Districts of Illinois,
Eastern District of Missouri, Western District of Kentucky, and the Eastern and
Western Districts of Arkansas.

Mr. Wolff currently serves on the Board of Governors of the Missouri Association of
Trial Attorneys. He has been selected as a Missouri and Kansas "Super Lawyer"
each year since 2005 and has been repeatedly selected for inclusion in The Best
Lawyers in America. Mr. Wolff has also had articles published in numerous legal
and scientific journals on personal injury subjects and has presented at numerous
legal seminars.

In addition, Mr. Wolff has been involved in multiple national class action ERISA
cases involving challenges to 401(k) plan fees and expenses and breaches of
fiduciary duty. He conducted the trial of Tibble v. Edison, a 401k excessive fee case
in the Central District of California, a case in which the firm of Schlichter, Bogard
& Denton obtained a writ of certiorari in the U.S. Supreme Court, and, in 2015, a
unanimous favorable ruling in the U.S. Supreme Court.

KRISTINE K. KRAFT

Kristine K. Kraft is a partner of the firm. She received her Juris Doctorate from the
University of Missouri-Kansas City in 1990, graduating with distinction and the
honor of the Order of the Bench and Robe. She graduated cum laude from Avila
College in 1983 with a Bachelor of Arts degree. She specializes in litigating highly
complex pharmaceutical cases, mass tort, and complex litigation cases.


                                          5


                                                                                        Exhibit A
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 20 of 24


She has represented clients throughout the United States, and is a member of the
bar of Missouri, Kansas, and Illinois, as well as in numerous Federal courts.

She serves on the Board of Governors for the Missouri Association of Trial
Attorneys, and has also been selected for inclusion in the “Honors Edition” of the
Cambridge “Who’s Who Among Executive and Professional Women”.

Additionally, Ms. Kraft has been appointed to serve as co-lead counsel and liaison
counsel of In Re NuvaRing® Products Liability Litigation, a Multi-District
Litigation which resulted in a substantial settlement in the U. S. District Court for
the Eastern District of Missouri. She also serves on the Science and Discovery
Committees for the Multi-District Litigation matters: In re Yasmin® and Yaz®
(Drospirenone) Marketing, Sales Practices and Products Liability Litigation, In re
Ortho Evra® Products Liability Litigation and In re Gadolinium-Based Contrast
Agents Product Liability Litigation.

Ms. Kraft is and has been involved in complex litigation, mass torts, and multi-
district litigation.

MICHAEL A. WOLFF

Michael A Wolff is a partner of the firm. He received his Juris Doctor cum laude
from the University Of Missouri-Columbia in 1990, where he was initiated into the
Order of the Coif. He received his Bachelor of Arts magna cum laude from Colgate
University in 1987, where he was initiated into Phi Beta Kappa. He has extensive
experience in Federal and State appellate and trial practice, as well as fiduciary
litigation, complex commercial litigation, and 401k excessive fee cases.

Mr. Wolff is a member of the bar of Missouri (1990) and Illinois (1991) and is
admitted to practice before the Supreme Court of the United States and many
federal courts. Mr. Wolff has successfully briefed and argued numerous dispositive
motions and federal appeals in 401k excessive fee litigation.

Mr. Wolff is and has been involved in numerous complex, national ERISA class
actions involving 401(k) plans of large employers, including numerous cases
resulting in multi-million dollar settlements and substantial non-monetary
improvements to the 401k plans.

TROY A. DOLES

Troy Doles is a partner of the firm, and received his Bachelor’s degree from Indiana
University in 1992 and his Juris Doctorate from St. Louis University School of Law
in 1996. He is a member of the bar of Missouri and Illinois and is admitted to


                                          6


                                                                                     Exhibit A
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 21 of 24


practice before the Supreme Court of the United States and numerous federal
courts.

Mr. Doles has extensive experience in complex class action cases and complex
commercial litigation, including Federal Court and Multi-District Litigation cases.
He has been deeply involved in numerous class actions on behalf of retirement plan
participants, consumers, and health care providers. Mr. Doles has lectured
frequently to a variety of associations and conferences including fiduciary groups,
national and state medical associations, and bar associations.

Mr. Doles was a member of the trial team in Tussey v. A.B.B., a month-long trial
which was the first and is the only full trial of a 401k excessive fee case in history,
and which resulted in a favorable multi-million dollar judgment for plaintiffs.

Mr. Doles is and has been involved in numerous complex, national ERISA class
actions involving 401(k) plans of large employers, including numerous cases
resulting in multi-million dollar settlements and substantial non-monetary
improvements to the 401k plans.

HEATHER LEA

Heather Lea is a partner of the firm. She graduated with a Bachelor of Arts degree
from Rhodes College in 1994 and with a Juris Doctorate degree from Washington
University School of Law in 2000, where she was Order of the Coif, and the Editor-
in-Chief of the Washington University Journal of Law and Policy. Ms. Lea is a
member of the bar of Illinois and Missouri, and is admitted to practice before the
Supreme Court of the United States and numerous federal courts.

Ms. Lea was a judicial law clerk to the Honorable Jeanne E. Scott, United States
District Court for the Central District of Illinois and has specialized in ERISA and
pension plan litigation for her entire career. She is currently involved in litigating
class actions under ERISA for claims of fiduciary breaches involving plans of large
employers.

Ms. Lea was a member of the trial team in Tussey v. A.B.B., a month-long trial
which was the first and is the only full trial of a 401k excessive fee case in history,
and which resulted in a favorable multi-million dollar judgment for plaintiffs.

Ms. Lea is and has been involved in numerous complex, national ERISA class
actions involving 401(k) plans of large employers, including numerous cases
resulting in multi-million dollar settlements and substantial non-monetary
improvements to the 401k plans.




                                            7


                                                                                          Exhibit A
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 22 of 24


ANDREW D. SCHLICHTER

Andrew Schlichter is a partner of the firm. He graduated with a Bachelor of Arts
Degree from Georgetown University cum laude in 2002 and from the University of
Michigan Law School cum laude in 2005, where he was Executive Editor of the
Michigan Law Review and received the Jason H. Honigman award. He is a member
of the bars of New York and Missouri, and is admitted to practice before the
Supreme Court of the United States and numerous federal courts. From 2005 to
2006, he served as a law clerk to U.S. District Judge David R. Herndon in East St.
Louis, Illinois. Prior to joining Schlichter, Bogard & Denton, LLP, Mr. Schlichter
worked for a large New York City law firm where he practiced complex commercial
litigation.

Mr. Schlichter has extensive experience in high-stakes litigation. He has
represented numerous clients in federal and state securities actions, and has
obtained successful results in a broad range of complex matters, including dismissal
with prejudice of a $147 million action asserted in connection with a debt
refinancing and dismissal of several significant claims related to a corporate
merger. He has also represented clients in regulatory matters and investigations,
including investigations related to the collapse of an investment bank's sponsored
hedge funds, off-label promotion at a major pharmaceutical company, and a utility's
response to Hurricane Sandy.

In his pro bono practice, he has served as Counsel to the New York Chief Judge's
Special Commission on the Future of the New York State Courts and in 2013
received a Pro Bono Publico Award from the Legal Aid Society.

Mr. Schlichter represents clients in complex litigation and personal injury
litigation. He is involved in complex national ERISA class actions involving 401k
plans of large employers, which have resulted in multi-million dollar settlements
and substantial non-monetary improvements to the 401(k) plans.

SEAN E. SOYARS

Mr. Soyars is a partner of the firm. He received his Bachelor of Arts from St. Mary’s
College in 2000. He received his Juris Doctorate in 2004 from Washington
University School of Law. He is a member of the bar of Missouri and is admitted to
practice before numerous federal courts.

He has extensive experience in appellate advocacy in representing participants in
large 401(k) plans, as well as extensive experience working on all aspects of
complex, national ERISA class actions involving 401(k) plans of large employers,
including numerous cases resulting in multi-million dollar settlements and
substantial non-monetary improvements to the 401(k) plans.

                                          8


                                                                                    Exhibit A
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 23 of 24




KURT C. STRUCKHOFF

Kurt Struckhoff is Counsel in the firm. He graduated with a Bachelor of Science
degree in finance and accounting from Saint Louis University in 2006, summa cum
laude. He received his Juris Doctorate from Saint Louis University School of Law in
2009. He is a member of the bar of Missouri and Illinois and is admitted to practice
before the Supreme Court of the United States and numerous federal courts.

Mr. Struckhoff has been with the firm since 2009.

Mr. Struckhoff was a member of the trial team in Tussey v. A.B.B., a month-long
trial which was the first and is the only full trial of a 401k excessive fee case in
history, and which resulted in a favorable multi-million dollar judgment for
plaintiffs.

Mr. Struckhoff is and has been involved in numerous complex, national ERISA class
actions involving 401(k) plans of large employers, including numerous cases
resulting in multi-million dollar settlements and substantial non-monetary
improvements to the 401k plans.

He has worked extensively in complex litigation in areas including ERISA, pension
issues, securities fraud and fiduciary liability.

JOEL ROHLF

Joel Rohlf is Counsel in the firm. He graduated with a Bachelor of Arts degree from
the University of Iowa with honors and highest distinction. He received his Juris
Doctorate from the University of Iowa, College of Law in 2008 with high distinction
and order of the coif. He is a member of the bars of Missouri, Illinois, and the
District of Columbia and is admitted to practice before several federal courts.

Joel has extensive experience representing clients in high stakes financial
litigation. He has successfully represented numerous clients in a broad range of
cases, including ERISA, securities, civil RICO, False Claims Act, consumer
protection and pharmaceutical matters.

He has also represented pro bono criminal defendants who cannot afford counsel,
and has handled cases for the American Civil Liberties Union and handled a case
for the National Association of Criminal Defense Lawyers before the United States
Supreme Court in Vermont v. Brillion, 556 U.S. 81 (2009).




                                           9


                                                                                       Exhibit A
     Case 2:16-cv-04329-GEKP Document 84-29 Filed 09/15/20 Page 24 of 24


SCOTT APKING

Scott earned his B.A. from The Ohio State University, and an MBA from Webster
University. Scott graduated with honors from the University of Missouri School of
Law. During law school, Scott co-founded the school’s Veterans Clinic, which
represents low-income veterans in VA proceedings at all levels, including before the
U.S. Court of Appeals for Veterans’ Claims and Court of Appeals for Federal
Claims. Scott also served as Senior Associate Editor of the Missouri Law Review.

Prior to joining Schlichter, Bogard & Denton, LLP, Scott worked as a litigator for a
large law firm in St. Louis. Scott is a veteran of Operation Iraqi Freedom and
continues to serve in the United States Army Reserves as a Career Counselor
responsible for over 4,000 Soldiers.

Scott represents clients in complex litigation in federal and state courts throughout
the country. Scott has a broad range of experience representing clients in high
stakes financial litigation, FINRA, consumer protection, and environmental
matters.


ALEX BRAITBERG

Alex earned his B.A. from Cornell University, and his Juris Doctorate from Saint
Louis University, magna cum laude.

Alex is currently the Chair of the Continuing Legal Education Committee.

Alex represents clients in complex high-stakes cases in courts around the country,
focusing his practice on Employee Retirement Income Security Act (ERISA) and
pension plan litigation. He has extensive experience in class actions, including
fiduciary breach, toxic exposure, product liability and consumer protection cases,
and has obtained substantial results for his clients in a broad range of matters.




                                         10
